Citation Nr: 1025276	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  10-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES


1.  Service connection for hearing loss disability.

2.  Service connection for tinnitus.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1946 to December 
1947 and from October 1950 to September 1951.  The appellant is a 
noncombat veteran with World War II Era and Korean War Era 
service.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the appellant testified before the undersigned 
Veterans Law Judge (VLJ).  The VLJ held the record open for an 
additional 60 days pending the receipt of medical nexus-type 
evidence.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT


1.  Hearing loss disability was not manifested in service and is 
not attributable to service, and an organic disease of the 
nervous system was not manifested within one year of separation 
from service.

2.  Tinnitus was not manifested in service and is not 
attributable to service.




CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated by 
service, and an organic disease of the nervous system may not be 
presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 
C.F.R. § 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim. Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
December 2008 essentially complied with statutory notice 
requirements.  Therein, VA notified the appellant of the evidence 
obtained, the evidence VA was responsible for obtaining, and the 
evidence necessary to establish entitlement to the benefits 
sought including the types of evidence that would assist in this 
matter.  Also, VA notified the appellant of the disability rating 
and effective date elements of his claim.

VA has also satisfied its duty to assist the appellant under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA treatment 
records have been associated with the claims folder.  VA afforded 
the appellant an opportunity to appear for a hearing.  In May 
2010, the appellant testified before the undersigned VLJ.  A copy 
of the transcript is associated with the claims folder.  At that 
time, the VLJ notified the appellant of the type of evidence 
necessary to establish entitlement to the benefits sought and 
held the record open for an additional 60 days pending receipt of 
medical nexus-type evidence.  The actions of the Veterans Law 
judge supplemented VCAA and complied with 38 C.F.R. § 3.103.  To 
date, no evidence has been received by VA.

The Board notes that in some circumstances VA's duty to assist 
includes providing the claimant a VA examination.  See 38 C.F.R. 
§ 3.159(c)(4).  Here, VA concedes the existence of hearing loss 
disability and tinnitus, and there is no indication in the record 
that these conditions may be related to service.  Therefore, the 
duty to provide a VA examination is not triggered.  Id; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold is 
low when considering whether there is an indication that a 
disability or persistent or recurring symptoms of a disability 
may be associated with the Veteran's service); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the Veteran has 
persistent or recurrent symptoms of disease and (2) indicates 
that those symptoms may be associated with his active military 
service).

Lastly, there is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise him 
to obtain.  See Quartuccio supra. (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Initially, the Board notes the appellant is not a combat veteran 
and he does not assert that his claimed hearing problems are a 
result of combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

An organic disease of the nervous system shall be considered to 
have been incurred in or aggravated by service although not 
otherwise established during the period of service if manifested 
to a compensable degree within one year following service in a 
period of war or following peacetime service on or after January 
1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

For the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz 
are 26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Court has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 
(1993).  Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hertz).  Hensley supra. at 158.

The appellant argues that service connection for hearing loss 
disability and tinnitus is warranted.  He testified that he 
experienced acoustic trauma in service from paratrooping 
exercises and weapons fire.  He contends that he has hearing loss 
disability and tinnitus related to noise exposure in service.

Service treatment records reflect that, on entrance examination 
dated August 1946, hearing was 20/20, bilaterally, and 
neurological evaluation was normal.  Separation examination dated 
December 1947 shows hearing as 15/15 on whisper voice testing and 
neurological clinical evaluation was normal.  Service recall 
examination dated September 1950 reflects hearing as 15/15, 
bilaterally.  Report of separation examination dated September 
1951 shows hearing as 15/15, bilaterally.  Clinical evaluation 
was normal.  No defects or diagnoses were shown on the summary 
portion of the report.

The record contains no documented complaints or findings for 
hearing problems until 2008, more than 50 years after service 
discharge.  VA treatment records dated since 2008 show diagnoses 
for sensorineural hearing loss; speech discrimination was 88 
percent on the right and 80 percent on the left.  During his 
initial audiological evaluation in August 2008, the appellant 
denied tinnitus.  At that time, he reported a gradual decline in 
hearing over the years.  By history, he had 3 years of military 
noise exposure.  On the appellant's application for VA 
compensation dated November 2008, he reported both hearing loss 
and tinnitus.

In weighing the evidence of record, the Board concludes that the 
preponderance of the evidence is against service connection for 
hearing loss disability and tinnitus.  A hearing loss disability 
is not shown in service and sensorineural hearing loss is not 
shown within the initial post separation year.  Rather, it was 
reported that the ears were normal and acuity was 15/15 or 20/20.  
Such findings are not consistent with hearing loss or tinnitus.  
The first documented evidence of hearing loss and tinnitus is 
more than 50 years after service discharge. Credible evidence of 
continuity of symptomatology is not shown.  The Board finds that 
the normal findings for hearing during service and the silent 
service records regarding tinnitus are far more probative than 
the remote assertions advanced in this case.  The appellant 
reported gradual onset of hearing loss, but does not specifically 
report onset in service or within the initial post separation 
year.  The Board finds that any remote post service suggestion of 
in-service onset and continuity is not credible.

Moreover, weighing against the claim, the current medical 
findings for sensorineural hearing loss have not been attributed 
to service or any incident therein by reliable evidence.  The 
Board acknowledges that the appellant is competent to report the 
presence of hearing loss and tinnitus, as well as exposure to 
loud noises-acoustic trauma-in service.  Layno v. Brown, 6 
Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 
398, 405 (1995).  Furthermore, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006).

However, there is a difference between competence and 
credibility.  With regard to the report of tinnitus, the Board 
finds that the appellant is not credible because there are no 
documented complaints of ringing in the ears during the more than 
50 years following his service, coupled with his specific denial 
of tinnitus on his initial VA audiological examination in August 
2008 and the normal findings at separation from service.  The 
Board believes that his statements provided while seeking 
treatment are more reliable and, therefore, more probative 
regarding the existence of his claimed tinnitus disability.  The 
Board accepts that he was exposed to noise during service.  
However, he is not competent to relate the remote onset of 
hearing loss or tinnitus to the in-service events.  The Board 
again notes that evidentiary defects were identified during the 
hearing and he was afforded an opportunity to cure the defects.

With regard to the appellant's contention that he has hearing 
loss disability attributable to acoustic trauma in service, the 
Board finds that he is not competent on this matter as this is a 
complex medical matter beyond the ken of a layman.  Jandreau, 
surpa.  At his hearing in May 2010, the VLJ advised the appellant 
to obtain a medical nexus opinion and held the record open for 
the submission of such evidence; however, VA has not received any 
such evidence.  The appellant's opinion has little probative 
value in the absence of any supporting medical evidence and in 
view of the more than 50 years intervening his military service 
and documenting hearing loss.

Accordingly, the claims are denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Service connection for hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


